             State of Arizona
             Department of Liquor Licenses and Control
             Investigation Report
Case Information
 Case Number:           20‐000603                  Type of Report:        E.O. Violation
 Assigned To:           Schrimpf, Steven           Actual Insp. Date:     June 23, 2020
 Complaint Source:      Law Enforcement            Date of Incident:      June 23, 2020
                                                   Inv. Priority:         High

License Information
  License Number:       012070004072
  Location Name:        PARKVIEW TAP HOUSE BAR & GRILL
        Address:        16828 E PARKVIEW Avenue
                        #B&C
                        FOUNTAIN HILLS, AZ 85268
                        USA
 Owner/Agent Name:      MILTON MICHAEL GABALDON                         Phone:    (505) 553‐1802

Complainant Information
 Complainant Name:     Maricopa County Sheriff’s Office                 DR #:     IR20010603
       Address:        Fountain Hills, AZ                               Phone:
 Date Received:        04/17/2020                  Received By:         Steve Schrimpf #41

Violations
  Admin.     Criminal   Violation
  Counts      Counts    Code           Violation Description
     1                  4‐210.A.2      Failure to Protect Patrons / Violating E.O. #2020‐09

Summary
 MCSO discovered that this business was violating the Governor's Executive Order on 04/14/20. The
 business was given a warning and requested to comply with EO #2020‐09. On 04/16/20 MCSO
 discovered that this business was again violating EO #2020‐09 and issued another warning and notified
 the Liquor Department.

Findings
                   Investigator            Inv. Supervisor        Inv. Chief        Compliance
 Actionable/By:    Schrimpf, Steven        Kuhl, Wesley
 Date:             06/23/2020
 Reason Non‐Actionable:
 Compliance Comment:




08/03/20 12:54 PM                             1                     TAPHOUSE DLLC REPORT
Other Violations:

Citations:

Suspects:

Witness/Subpoena List:    Deputy W. Voeltz #S1658
                          Maricopa County Sheriff’s Office
                          550 West Jackson Street
                          Phoenix, Arizona 85007

                          Milton Gabaldon, Licensee
                          Parkview Tap House #012070004072
                          16153 East Glenview Drive
                          Fountain Hills, Arizona 85268

                          Detective Steve Schrimpf #41
                          Arizona Department of Liquor
                          800 West Washington Street, Suite 500
                          Phoenix, Arizona 85007

                          Aguilar Sanchez, Tap House employee
                          4150 East Main Street
                          Mesa, Arizona 85204

                          David Illsley, Customer/Witness
                          115 West Granada Road
                          Phoenix, Arizona 85003

                          Charles Ellis, Customer/Witness
                          13700 North Fountain Hills Blvd.
                          Fountain Hills, Arizona 85268

                          Jeffrey Woolbright, Customer/Witness
                          14018 North Shiloh Way
                          Fountain Hills, Arizona 85268


Property/Evidence List:

Attachments:              MCSO report #IR20010603
                          Public Access
                          Executive Order #2020‐09



08/03/20 12:54 PM                      2                     TAPHOUSE DLLC REPORT
Narrative:

A review of a submitted Maricopa County Sheriff’s Office incident report, #IR20010603,
presented information that Milton Gabaldon, the licensee for the Parkview Tap House in
Fountain Hills, Arizona, violated Executive Order #2020‐09 when, on 04/10/2020, he was
open for business and serving customers after he was given a verbal warning to stop and
voluntarily comply with the Governor’s Executive Order by MCSO Deputy Voeltz on
04/03/2020.

1st VERBAL WARNING: Given by Deputy Voeltz to Milton Gabaldon on 04/03/2020, after the
deputy responded to a complaint that the Parkview Tap House was open and serving
customers in violation of Governor Ducey’s Executive Order, #2020‐09. At that time the
deputy observed nine (9) patrons consuming alcohol from open containers immediately
outside of the backdoor of the restaurant.

2nd VERBAL WARNING: Given by Deputy Voeltz to Milton Gabaldon on 04/10/2020, after the
deputy responded to a complaint that the Parkview Tap House was open and serving
customers in violation of Governor Ducey’s Executive Order, #2020‐09. The deputy observed
three (3) customers inside the bar with open containers of alcohol. The deputy identified
each customer as a witness.

On 04/14/20 I telephoned Milton Gabaldon and spoke with him regarding this violation. Mr.
Gabaldon admitted to the offense and then agreed to comply with the Executive Order
moving forward. Gabaldon did not mention me calling the DLLC for advice or being given
permission to serve customer via the rear door.

This case will be submitted to the Compliance Section for adjudication.

Detective Steve Schrimpf #41




08/03/20 12:54 PM                         3                   TAPHOUSE DLLC REPORT
